Citation Nr: 1617211	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-06 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left hip disability characterized by pain, to include a physical or neurological disability.

2.  Entitlement to an increased rating in excess of 10 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from May 2000 to December 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

A Travel Board hearing regarding the issue of service connection for a left hip disability was held in June 2010 in front of the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.

Since the issuance of the most recent Supplemental Statement of the Case (SSOC) regarding the claim for service connection for a left hip disability, additional evidence has been added to the file.  As the Board is remanding the Veteran's claim, there is no need to discuss the lack of a waiver of Agency of Original Jurisdiction (AOJ) review.

The Board notes that the Veteran filed a claim for a left hip disorder.  Throughout the pendency of the appeal, the AOJ has developed the appeal as a claim for service connection for a physical disorder of the hip.  However, the Veteran has also made statements suggesting that the pain in the hip for which she is seeking service connection arises from neurological symptomatology caused by her service-connected low back disability.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims clarified the scope of a claim on appeal by holding that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  Accordingly, the Veteran's claim has been broadened to include any physical or neurological disorder resulting in left hip pain.  

The issue of entitlement to a TDIU has been raised by the record in a January 2016 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a left hip disability and an increased rating for a low back disability are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A December 2015 rating decision denied an increased rating in excess of 10 percent for a low back disability.  In January 2016, VA received a Notice of Disagreement (NOD) regarding the denial of the increased rating in the December 2015 rating decision.  A review of the record shows that the Veteran has not been issued a Statement of the Case (SOC) in response to that NOD.  Therefore, the appropriate Board action is to remand the issue of entitlement to an increased rating for a low back disability for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the issue of service connection for a left hip disability, in a July 2015 VA hip examination report, a VA examiner noted reviewing X-rays of the Veteran's lumbosacral spine and hips.  Having done so, the VA examiner wrote that the Veteran did not have a physical hip disability, but noted that the hip pain symptoms described by the Veteran were consistent with sciatica.  The examiner stated that the spine X-rays were normal and indicated that it would be worthwhile to have a spine MRI to exclude nerve root involvement. 

In a subsequent October 2015 VA spinal examination report, another VA examiner noted reviewing the same lumbosacral X-ray reviewed by the July 2015 examiner.  Based on that review, the examiner determined that the Veteran had a lumbosacral strain without radiculopathy.  The October 2015 VA examiner did not note the July 2015 VA examiner's notation, indicating that an MRI would be worthwhile to determine if the Veteran's hip pain was related to sciatica.  A remand is necessary to provide an additional VA examination, to include an MRI report, to determine the etiology of the Veteran's claimed left hip disorder.  

Accordingly, the issues of service connection for a left hip disability and an increased rating for a low back disability are REMANDED for the following action:

1.  Issue a SOC on the issue of entitlement to an increased rating for low back disability.  Inform the Veteran of her appeal rights and that she must file a timely substantive appeal if she wants appellate review.  If the Veteran perfects an appeal, return that issue to the Board.

2.  Then, schedule the Veteran for a VA examination with a qualified examiner to determine the etiology of her left hip disability.   The examiner must review the record and must note that review in the report.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in providing the requested opinions.  A complete rationale should be given for all opinions and conclusions expressed.  In examining the Veteran, the examiner must either provide a MRI examination of the lumbosacral spine, or report why such examination was unadvisable or unnecessary.  The examiner should also note the January 2007 VA treatment records, indicating diagnoses for left trochanteric bursitis and enthesopathy.  After a review of all evidence, to include the aforementioned previous diagnoses, the examiner is asked to opine as to whether it is as least likely as not (50 percent or greater probability) that any physical disorder of the hip is related to service or any incident of service.  The examiner is also requested to provide a determination as to whether the Veteran has a neurological disability caused by her service-connected low back disability which results in pain in the left hip.  

3.  Then, readjudicate the claim for service connection for a left hip disability characterized by pain, to include a physical or neurological disability. If any decision is adverse to the Veteran, issue a SSOC and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






